DETAILED ACTION
This Office action is responsive to the following communication: Applicant’s Amendment filed on 4 May 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-5 and 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “modifying a file management data structure of the file system, wherein the file management data structure includes an active file table that identifies locations in memory of files of the file system, wherein the active file table stores information corresponding to files at a present time and is updated to reflect updates to the files” and “identifying differences between the snapshot and the file management data structure by comparing the snapshot to the active file table, wherein at least one of the identified differences includes: a snapshot pointer that exists in the snapshot and does not exist in the active file table, an active file table pointer that exists in the active file table and does not exist in the snapshot, or at least one pointer difference between a pointer that is stored in both the snapshot and the active file table”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Paul Kim/
Examiner
Art Unit 2152


/PK/